Fowler, S.
—This is an application for an order directing an attorney-at-law to disclose the address of the administrator of decedent’s estate. The petitioner alleges that he is a creditor of decedent’s estate's that he has endeavored to serve the administrator with an order requiring him to file an inventory of the estate; that he has used due diligence in his efforts to make such service, but that he has been unsuccessful owing to the fact that the administrator’s present address is unknown to him. The petitioner further alleges that he requested Thomas P. McKenna, Esq., whom he describes as attorney for the said administrator, .to disclose the address of the administrator, but that he received no reply from Mr. McKenna. The petitioner does not allege that Thomas P. McKenna is the attorney for the administrator in any proceeding pending in this1 court, nor does he state facts which would justify his designation of Mr. McKenna as attorney for the administrator. As there is no *189proceeding pending in this court .in relation to the estate of the decedent, and Mi*. McKenna does not appear upon this application as attorney for the administrator, the court cannot compel him to disclose the address of the administrator. (Walton v. Fairchild, 4 N. Y. Supp. 552 ; Matter of Malcom, 129 App. Div. 236 ; Matter of Trainor, 146 id. 118.) The fact that the moving papers were served on Mr. McKenna, and that immediately under his signaure acknowledging such service there appear the words “ Attorney for Edward E. Rice, Administrator,’’ in the handwriting of some other person, does not constitute an acknowledgment by Mr. McKenna that he is attorney for the administrator and authorized to appeal* for him in this application. He may he advising the administrator in the ordinary course of administration of the estate, hut he is not attorney for the administrator in any proceeding pending in this court. The application is therefore denied.
Application denied. ■